ORDER

PER CURIAM.
Larry Lamar Towns, Jr. (defendant) appeals from a judgment entered upon a jury verdict sentencing him to six ten-year prison terms to be served concurrently after being found guilty of six counts of first degree armed robbery. Defendant also appeals a $1,000.00 fine resulting from a jury verdict finding him guilty of unlawful use of a weapon.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).